Title: To Thomas Jefferson from Robert Murdoch, 29 June 1786
From: Murdoch, Robert
To: Jefferson, Thomas



Sir
Dunkerque 29 June 1786

The following narrative of a distressd Subject of the United States of America, was lately communicated to me by Jonathan Jackson Esqr. of Boston, at whose instance I take the Liberty to lay the matter before your Excellency, after having visited the Unhappy Person and heard a repetition of the circumstances from his own mouth.
Alexander Grosse, born at Cape-Cod in the Bay of Boston, and bred a seaman, embarkd at Cowhasset in 1777 on board a Vessell bound to Iza-Cape, under the Command of his cousin Captain Samuel Grosse, was captured by the Brittish and carried into  Liverpool, where he was pressd and put on board a Tender, conveyd to Plymouth and orderd on board the Duke, man of war of 90 Guns, where he remaind four years, ’till at last he got an Oppertunity to Escape, deserting that Service and his Pay for the above period. He fled to Southampton and there got on board the Sloop Charlotte bound to Corke, where he hoped to procure a passage out to America; but this Sloop chanced to be taken on the voyage, by the Comptesse d’Avaux privateer, Captain Cary of Boulogne sur Mer, who ransomd said Sloop for Two hundred Guineas the 29th february 1782 and took poor Grosse as Hostage, who made no objections thereto, thinking it a favourable circumstance and not doubting but he wou’d soon be set at Liberty, when instead of returning to England, his intention was to embrace the first oppertunity of proceeding direct to America from Some French-port. The prospect was flattering but alas! the Event proved the Source of his greater missfortune. He was landed here by Captn. Cary and lodged in our Prison, where unfortunately he has remaind ever since, destitute of Friends or Money, and without any other hopes of relief but through your [Excellencys clemency and powerfull]1 interference, for the proprietor of the Sloop Charlotte a Mr. Lockyer of Southampton, unable to do honour to his affairs or discharge the Ransom-bill, has fled from his Creditors and his Country and all their researches to find him out hitherto have proved in vain. Consequently the wretched Prisoner has no prospect of relief from that quarter, and his own familly I understand are not in a Situation to advance him a Shilling. The Captors allow him for Subsistance Twenty four sols per day, but its to be feard their benevolence may grow cool, on observeing themselves the dupe of Lockyer, and induce them to confine their bounty to the Prison allowance, Shoud he remain much longer a burthen to them.
[I shall not trouble your Excellency with any further comment on this Subject. Your Publick as well as private Character is so amiable that I am persuaded it is enough on my part, to lay the perticulars of his hapless Situation before you, to induce your Excellency to interfere in his behalf.] I have the honour to subscribe myself with the most profound respect your Excellency’s most obedient verry Humble Servant,

Robt. Murdoch

